Citation Nr: 0726556	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-10 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to an increased rating for Hodgkin's disease, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to April 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Hartford, 
Connecticut.  

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


FINDING OF FACT

The veteran does not show active Hodgkin's disease, and there 
is no objective evidence of residuals such as general 
muscular weakness with loss of weight, chronic anemia, marked 
dyspnea, edema with extremity pain and weakness, or other 
evidence of severe impairment of general health.


CONCLUSION OF LAW

A disability evaluation in excess of 30 percent for Hodgkin's 
disease is not warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 
4117, Diagnostic Code 7709 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was initially awarded entitlement to service 
connection for Hodgkin's disease in May 1984, when a 100 
percent disability rating was assigned, effective April 17, 
1984.  A January 1986 rating decision reduced the veteran's 
disability evaluation for Hodgkin's disease to 30 percent 
effective May 1, 1986, where it has remained ever since.  The 
veteran received this 30 percent disability rating under the 
old rating criteria in effect prior to October 23, 1995.  

Under 38 C.F.R. § 3.951(b) (2006), a disability which has 
been continuously rated at or above any evaluation of 
disability for 20 or more years for compensation purposes 
will not be reduced to less than such evaluation except upon 
a showing that such rating was based on fraud.  As there is 
no evidence of fraud, the veteran's 30 percent disability 
rating for Hodgkin's disease is protected from reduction.

Under 38 C.F.R. § 4.117, Diagnostic Code 7709 (2006), a 100 
percent evaluation is warranted when active Hodgkin's disease 
is being treated.  Otherwise, the disorder is rated based 
upon residuals.  While not controlling, the 1996 version of 
the rating criteria for Hodgkin's disease noted that disease 
residuals manifested by general muscular weakness, weight 
loss, chronic anemia, marked dyspnea, extremity edema with 
pains and weakness, or other evidence of severe impairment of 
general health warranted a 60 percent evaluation.

The Board has reviewed the medical evidence of record since 
the veteran filed his claim for an increased rating in March 
2004.  The evidence includes VA treatment records from March 
2004 to November 2005, as well as a VA examination report 
dated in June 2004.  That examination report concluded that, 
as to Hodgkin's disease, the veteran was currently disease 
free.  The examiner noted the veteran's complaints of chronic 
numbness in the crown of his head and forgetfulness, but 
otherwise provided no basis to assign a compensable rating 
for these reported conditions.  Other treatment evidence of 
record for the period since he filed his increased rating 
claim indicates that the veteran continues to be free of 
Hodgkin's disease.  The Board notes that the current 30 
percent disability rating reflects the reported residual of 
fatigability.  38 C.F.R. § 4.117, Diagnostic Code 7709.  
Without evidence of a recurrence or current treatment, or 
other ratable evidence of residuals, the benefit sought on 
appeal must be denied. 

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in May 2004 
correspondence of the information and evidence needed to 
substantiate and complete the claim, to include notice of 
what part of that evidence is to be provided by the claimant 
and notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
sufficient notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for Hodgkin's disease is denied.


REMAND

At the veteran's August 2005 RO hearing, he testified that he 
had received treatment for his back condition at the West 
Haven VA Medical Center for 20 years, approximately the time 
since his separation from in April 1984.  None of the 
aforementioned VA treatment reports are of record.  The Board 
notes that while there are VA medical records from April 1986 
onward, these pertain more to his treatment for Hodgkin's 
disease.  On remand, any VA treatment records from the time 
of discharge from active duty in April 1984 onward must be 
procured and associated with the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Evidence of record includes a September 2004 VA treatment 
record showing degenerative changes at the L5-S1 vertebral 
body as well as service medical documentation of low back 
pain.   The service medical records include an April 1983 
finding that this pain was primarily of mechanical origin and 
that he most likely suffered a degree of low lumbar disc 
degeneration.  

A December 1983 typewritten examination in connection with 
his separation from service due to Hodgkin's disease noted 
that the August 1983 X-rays of his lumbosacral spine were 
normal and otherwise did not add anything else to the record 
of his inservice back complaints.  

On remand, the veteran is to be afforded a VA examination of 
his back condition to determine whether there is a link 
between his inservice back problems and any current 
diagnosis.

Accordingly, the case is REMANDED for the following action:

1.  The RO must try to procure any West 
Haven VA Medical Center treatment reports 
pertaining to his back condition from 
April 1984, through the present.  The RO 
is to solicit any necessary authorization 
from the veteran to procure such medical 
records.  If any identified Federal 
records are not secured, the RO must 
prepare a written memorandum explaining 
what efforts have been undertaken to 
secure the records in question, and why 
further efforts would be futile.

2.  If, while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance, such as providing the veteran 
a current examination, updated notice of 
what evidence has been received and not 
received by VA, or notice as to who has 
the duty to secure evidence, then such 
development must be undertaken by VA.  
38 U.S.C.A. §§ 5100, 5103 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159.

3.  After associating with the record any 
evidence received, the veteran is to be 
afforded a VA orthopedic examination.  The 
claims folder is to be made available to 
and reviewed by the examiner prior to the 
examination.  All indicated tests and 
studies deemed appropriate by the 
physician should be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, the physician is to 
address whether it is at least as likely 
as not, i.e., is there a 50/50 chance, 
that any diagnosed back disorder was 
incurred in or aggravated by military 
service.  If arthritis is diagnosed the 
examiner must opine whether it is at least 
as likely as not that arthritis was 
compensably disabling within the first 
year following the veteran's separation 
from active duty in 1984  The examiner is 
to specifically address the September 2004 
VA treatment record showing degenerative 
changes at the L5-S1 vertebral body, the 
service medical documentation of low back 
pain, including an April 1983 finding that 
the appellant's back pain was primarily of 
mechanical origin and that he most likely 
suffered a degree of low lumbar disc 
degeneration.  The examiner must also 
consider the December 1983 discharge 
examination which noted that August 1983 
X-rays of his lumbosacral spine were 
normal and otherwise did not add anything 
else to the record of his inservice back 
complaints.  A complete rationale 
explaining the reasons for any proffered 
opinion should be provided.  

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.  
 
5.  Thereafter, the RO must readjudicate 
the veteran's claims of entitlement to 
service connection for a low back 
condition.  The RO is advised that it is 
to make any determination based on the 
laws and regulations in effect at the time 
of its decision, to include any further 
changes in VA's statutory duty to assist 
the veteran and any other applicable legal 
precedent.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence received, any evidence not 
received, and all applicable laws and 
pertinent regulations.  If the appellant 
fails to show for any scheduled VA 
examination, the SSOC must cite to 
38 C.F.R. § 3.655 (2006).  Further, 
documentation of any failure to report for 
any examination or study must be placed in 
the claims file.  A reasonable period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


